DETAILED ACTION
The present application, filed on 06/25/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 06/25/2019.
Claims 1-14 are pending and have been considered below.

Priority
The application claim priority to foreign application GB 1810595.7, filed on 06/28/2018. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spring seats”, “retaining collar”, and "stop means" must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities: "along the shat" should read, "along the shaft". Appropriate correction is required.
Claims 8-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other m. See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "the preload".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 recites the limitation "the preload".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, the phrase "optionally allow" leaves it unclear what, if anything, is additionally being limited by the limitation: "so as to optionally allow a suspension strut to extend therethrough". The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guillaume (FR 972,299) in view of Wells (US 3,503,601).
Regarding claim 1, Guillaume discloses {Figures 1-5} a shock absorber assembly comprising at least two springs {8, 8’} arranged in series so as, in use, to extend between a pair of spaced apart spring seats {9, 11}, and a coupling member {24 + 24’} arranged between the or each pair of adjacent ends of neighboring springs, wherein the coupling member is adjustable and is formed by a shaft having a pair of flanges {24, 24’} provided on the outer surface thereof, each flange {24, 24’} engaging one of the adjacent ends of the neighboring springs {8, 8’}, at least one of said flanges being moveable longitudinally along the shaft so as to vary the longitudinal separation between the two flanges and thereby vary the preload on the springs {Pg. 2, lines 45-50}.

Wells teaches {Figures 1-3} a shaft {18, 20} extending axially beyond each flange {22, 24, 26; 28, 30, 32} so as to extend inside the windings of the abutting spring ends {40, 42} to locate the spring ends on the coupler {2 + 4}.
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have further modified the geometry of the connector shaft member(s) {24, 24’} to extend axially beyond each flange so as to extend inside the windings of each abutting spring end in order to “produce additive loading throughout the entire range of deflection of the device” {Col. 2, lines 52-56}.
Regarding claim 2, Guillaume discloses {Figure 2} a plurality of springs {8, 8’} arranged in series with each other so as to be distributed longitudinally between the spring seats {3, 4, 6, 9, 11, 16, 20, 23, 25}, at least one adjustable coupler {24 + 24’} being included in line with the springs and arranged between one pair of the springs.
Regarding claim 3, Guillaume discloses {Figure 2} an adjustable coupler {24 + 24’} is provide between each pair of adjacent spring ends {8, 8’}.
Regarding claim 4, Guillaume discloses {Figures 1-4} an adjustable spring coupler {24 + 24’} for a shock absorber, comprising a coupling member formed by a shaft having a pair of flanges {24, 24’} provided on the outer surface thereof, at least a pair of springs {8, 8’} arranged in series between a pair of spring seats {9, 11} mounted on the shock absorber to locate the spring ends on the coupler, each flange engaging one of the adjacent ends of the neighboring springs, at least one of said flanges {24, 24’} being moveable longitudinally along the shaft so as 
However, Guillaume does not explicitly disclose the shaft being sized so as to extend, in use, inside the windings of abutting spring ends of at least a pair of springs.
Wells teaches {Figures 1-3} a shaft {18, 20} being sized so as to extend, in use, inside the windings of abutting spring ends of at least a pair of springs {40, 42}.
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have further modified the geometry of the connector shaft member(s) {24, 24’} to extend axially beyond each flange so as to extend inside the windings of each abutting spring end in order to “produce additive loading throughout the entire range of deflection of the device” {Col. 2, lines 52-56}.
	Regarding claim 5, Guillaume discloses {Figure 2} the shaft {24 + 24’} is hollow so as to optionally allow a cylindrical member {7} to extend therethrough.
Regarding claim 6, Guillaume discloses {Figure 2} the shaft {24 + 24’} is a cylindrical member having a circular cross-section.
Regarding claim 7, Guillaume discloses {Figure 2} the shaft {24 + 24’} has a thread formed on at least part of its outer surface, the at least one adjustable flange {24’} having an internal thread by means of which it mounts on the cylindrical member and is longitudinally adjustable therealong {Pg. 2, lines 45-50}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawai (US 2011/0233836) teaches a spring structure. Wakeman (US 9,162,548) teaches a vehicle and suspension assembly for a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616